           Case 1:19-vv-01485-UNJ Document 30 Filed 11/16/20 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1485V
                                          UNPUBLISHED


    CHRISTINE ROTTINO,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: October 15, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Jessica E. Choper, Britcher Leone, L.L.C., Glen Rock, NJ, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On September 26, 2019, Christine Rottino filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that that she suffered Guillain Barre Syndrome (“GBS”)
as a result of an influenza vaccine received on October 6, 2016. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On October 2, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On October 15, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $81,137.89
(representing $76,000.00 for pain and suffering and $5,137.89 for past unreimbursable
expenses). Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the 1-2United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01485-UNJ Document 30 Filed 11/16/20 Page 2 of 5



with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $81,137.89 (representing $76,000.00 for pain and suffering and
$5,137.89 for past unreimbursable expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            Case 1:19-vv-01485-UNJ Document 30 Filed 11/16/20 Page 3 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                   )
 CHRISTINE ROTTINO,                                )
                                                   )
                 Petitioner,                       )
                                                   )    No. 19-1485V
 v.                                                )    Chief Special Master Corcoran
                                                   )    ECF
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                 Respondent.                       )
                                                   )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On September 26, 2019, Christine Rottino (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), as amended. Petitioner alleges that she suffered Guillain-Barré

syndrome (“GBS”) as a result of an influenza (“flu”) vaccine administered to her on October 6,

2016. Petition at 1. On October 1, 2020, the Secretary of Health and Human Services

(“respondent”) filed a Rule 4(c) Report recommending that compensation be awarded, and the

Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation

the following day. ECF No. 24; ECF No. 25.

I.     Items of Compensation

       A.       Pain and Suffering

       Respondent proffers that petitioner should be awarded $76,000.00 in actual pain and

suffering. Petitioner agrees.

       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be
          Case 1:19-vv-01485-UNJ Document 30 Filed 11/16/20 Page 4 of 5




awarded past unreimbursable expenses in the amount of $5,137.89, as provided under the

Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $81,137.89, representing

compensation for pain and suffering ($76,000.00) and past unreimbursable expenses ($5,137.89),

in the form of a check payable to petitioner, Christine Rottino.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Christine Rottino:                           $ 81,137.89

                                              Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              DARRYL R. WISHARD
                                              Assistant Director
                                              Torts Branch, Civil Division


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
        Case 1:19-vv-01485-UNJ Document 30 Filed 11/16/20 Page 5 of 5




                                   s/ Sarah C. Duncan
                                   SARAH C. DUNCAN
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 514-9729
                                   Fax: (202) 616-4310
DATED: October 15, 2020




                                      3
